DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 12, the phrase “respectively fixed two ends” should be changed to read - - respectively fixed to ends - -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 comprises the phrase “two back tube connecting bases (11)” in line 7, “one back tube limiting base (11)” in line 9, and “one said back tube connecting base (11)” in line 15. It is unclear if the applicant is using different language to describe the same element or if the back tube limiting base is mis numbered. Clarification is requested.
Claim 1 comprises the limitation “one said back tube limiting base (11) and one said back tube limiting base (16)” in line 9. The limitations are using the same language and different reference numerals which makes it unclear what applicant is claiming. 
As best understood, based on the specification and drawings, the Examiner believes that claim 9 should read “one said back tube connecting base (11) and one said back tube limiting base (16)”.
Claim 1 includes the limitation “on one side of the two side frame assemblies” twice between lines 16-19. Clarification is needed to determine if the second recitation is talking about a different one of or the same side of the two side frame assemblies. In other words, in claim 1, lines 18-19, the phrase “on one side of the two side frame assemblies” should be changed to read - - on the one side of the two side frame assemblies - - or - - on another side of the two side frame assemblies - -. 
Claim 2 includes the limitation “upper ends of the two back tubes on one side of the two side frame assemblies”. It is unclear if applicant is introducing new “upper ends” or “sides”. Clarification is requested. Examiner suggests amending the limitation to read - - upper ends of the two back tubes on one of the sides of the two side frame assemblies - -.
Claim 2 includes the limitation “and two ends of the fabric assembly” in line 4. It is unclear if the two ends of the fabric assembly are different or the same as the two ends of the fabric assembly claimed in claim 1. Clarification is requested.
Claim 4 includes the limitation “wherein the fabric assembly (2) comprises two hanging rings (3) and a fabric (5), the two hanging rings (3) are respectively fixed to a left side and a right side of the fabric (5), and after the buttons (2) are pressed, the hanging rings (3) are clamped in grooves of the hanging ring holders (23)”. As presented, the limitations regarding the pressing of the buttons reads in method form. The Examiner suggests amending the claim as follows: wherein the fabric assembly (2) comprises two hanging rings (3) and a fabric (5), the two hanging rings (3) are respectively fixed to a left side and a right side of the fabric (5), configured to be clamped in grooves of the hanging ring holders (23) after the buttons are pressed.
Claims 6-10 include the limitation “The foldable hammock according to any one of Claims” followed by a single claim number which makes the claim indefinite. Clarification is requested. 
Claims 3 and 5 depend from claim 1 and are therefore rejected under 35 U.S.C. 112(b) accordingly. 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimt et al. (AT 143892) in view of Zheng (US Patent No. 7,441,287).
Regarding Claim 1: Klimt discloses a foldable hammock (see the emergency bed of Klimt), comprising a main frame assembly (frame of Klimt shown in Figs. 1-5) and a fabric assembly (lying surface 207 of Klimt), wherein the main frame assembly comprises two cross assemblies (double cross braces formed of elements 205 and 206 on each end of Fig. 2 of Klimt) and two side frame assemblies (side frames shown in at least Fig. 1 and formed of elements 201-204 of Klimt); each said cross assembly comprises four cross connecting bases (connectors 223 and 224 of Klimt – see Fig. 2) and two cross tubes (205-206 of Klimt) which are hinged together in an X shape and have four ends respectively hinged to the four cross connecting bases (see Figs. 2 and 3 of Klimt); each said side frame assembly comprises two back tubes (203 of Klimt), two back tube connecting bases (ends of elements 203 of Klimt), two support tubes (204 of Klimt), two bottom tube connecting bases (ends of elements 201 and 202 of Klimt), two bottom tubes (201 and 202 of Klimt), […] and two back tube limiting bases (16), wherein one said back tube limiting base (connector connecting 204 to 203 in Klimt –Fig. 1; as best understood in view of the 112(b) rejection above) and one said back tube limiting base ( connector connecting the end of 203 to 202 in Klimt –Fig. 1) are respectively fixed to a middle and a bottom of one said back tube (see the location of the end of 203 connecting to 202 and the location of 204 connecting to 203 of Klimt – Fig. 1); the two bottom tubes are hinged together in a cross manner (see tubes 201 and 202 crossing over at pivot point 210 in Figs. 1 and 2 of Klimt), bottom tube connecting base fixed to [an end] of the bottom tube (pin coupling 204 and 201/202 together at the end of element 201 or 202 respectively) and two ends of each said support tube (204 of Klimt) are respectively hinged to one said back tube connecting base and one said bottom tube connecting base (see Fig. 1 of Klimt which shows section 204 pivotally connecting at distal ends to sections 203 and 201 of Klimt); and upper ends of the two back tubes are respectively connected to two ends of the fabric assembly (see Fig. 1 and the fifth paragraph of page 2 of the English translation of Klimt which discloses “In the upper ends or openings of the tubular side supports 208 of the frame, similar to the previous examples, a lying surface 207 suspended by means of hooks 218 or the like and can be tensioned by screws 230”); the two cross connecting bases at an upper end of each said cross assembly are respectively hinged to the two back tubes (see Figure 1 of Klimt which shows the cross braces formed of elements 205 and 206 connecting to elements 203) on one side of the two side frame assemblies (Figs. 1-3 of Klimt), and the two cross connecting bases at a lower end of each said cross assembly are respectively hinged to the two bottom tube connecting bases (see Figs. 1-3 showing the connection point of the lower section of elements 205 and 206 of Klimt) on one side of the two side frame assemblies (see Figs. 1-3 of Klimt). 
Klimt does not explicitly disclose the use of two bottom tube sleeves wherein one said bottom tube sleeve […] fixed [to an] end of each said bottom tube, the bottom tube sleeve (15) on one said bottom tube is hinged to the back tube limiting base (16) on the other bottom tube.
However, Zheng teaches connectors comprising a bottom tube sleeve (see annotated copy of Fig. 3 of Zheng) connected at an end of a tube (110 of Zheng – Fig. 3) and hinged to a tube limiting base (see end of 130 of Zheng).
One having ordinary skill in the art before the effective filing date would have found it obvious to utilize connectors as taught by Zheng in the connection between elements 201/202 and 203 for the predictable results of aiding in ease of construction of the invention by creating an indirect connection between the connector and two connected tubes.

    PNG
    media_image1.png
    948
    889
    media_image1.png
    Greyscale

Regarding Claim 2: Klimt in view of Zheng make obvious the foldable hammock according to Claim 1. Klimt does not disclose wherein the main frame assembly (1) further comprises two fabric-pulling base assemblies (6), upper ends of the two back tubes (10) on one side of the two side frame assemblies (8) are connected through one said 10fabric-pulling base assembly (6), and two ends of the fabric assembly (2) are respectively connected to the two fabric-pulling base assemblies (6).  
However, Zheng teaches a main frame assembly (100 and the hooks, chains, and bars forming the hammock shown in Fig. 5 of Zheng) further comprises two fabric-pulling base assemblies (the hooks, chains, and bars forming the hammock shown in Fig. 5 of Zheng), upper ends of the two back tubes (see hooks coupled the ends of elements 120-126 of Zheng – Fig. 3) on one side of the two side frame assemblies are connected through one said 10fabric-pulling base assembly (see Fig. 5 showing the ends of elements 122 and 126 connected through hooks, chains, and bars of the hammock of Zheng), and two ends of the fabric assembly are respectively connected to the two fabric-pulling base assemblies (see Fig. 5 of Zheng). One having ordinary skill in the art at the time the invention was filed would have found it obvious to include a hammock as taught by Zheng in Klimt’s invention for the predictable results of providing structure to the hammock via the bar included on each end of the fabric element of the hammock.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimt et al. (AT 143892) in view of Zheng (US Patent No. 7,441,287) in view of Deng (US Patent Application Publication 2006/0282948).
Regarding Claims 6-7: Klimt in view of Zheng make obvious the foldable hammock according to [..] Claim[[s]] 1 & 2, but do not disclose wherein the main frame assembly further comprises two portable belts, two ends of one said portable belt 11are respectively fixed to upper ends of the two bottom tubes on a left side, and two ends of the other portable belt are respectively fixed to upper ends of the two bottom tubes on a right side.  
However, Deng teaches wherein a main frame assembly (10 of Deng) further comprises two portable belts (80 of Deng), two ends of one said portable belt 11are respectively fixed to upper ends of [an end of the hammock frame on respective sides] for the purpose of providing support for the hammock bed (see paragraph [0019] of Deng). 
One  having ordinary skill in the art would find it obvious to apply belts to the hammock frame of Klimt at upper ends of each end of the bottom tubes for the purpose of providing support for the hammock bed. 
Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim and under 35 U.S.C. 112(b) due to the dependency on claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 includes elements of the fabric-pulling base assembly with respect to the upper ends of the two back tubes. Although connectors exist that include similar structure as claimed in claim 3, the combination of Klimt and Zheng with these features would not be obvious since claim 3 requires the fabric-pulling base assembly include portions of the button holder (22) and hanging ring holder (23) that receive ends of the back tubes (10). Modifying Klimt to connect the two ends of the back tubes in such a manner as well as including a connector which has a button, rivet, spring, etc. would have been impermissible hindsight and would have rendered the invention of Klimt inoperable for its intended use.
Claims 4-5 and 8-10 depend from claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,752,721 to Lin was cited for teaching a connector which comprises a button and groove for receiving a ring. 
US Patent No. 3,859,693 to Breed was cited for teaching a connector which comprises a button and groove for receiving a ring. 
As stated above, the connectors of Lin and Breed are not able to be applied to the prior art of Klimt and Zheng in a reasonable rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2022